ON MOTION FOR RHEARING. BOBEBTS, C. J. — Appellee has filed a motion for a-rehearing in this case, which must be denied, because the grounds set forth are not well taken. It has, in such motion, however, called attention to the fact that in our former opinion we ordered a reversal of the cause, with directions to the trial court to enter judgment for the appellant, thereby denying to appellee the opportunity of supplying further corroborative evidence upon a retrial of the cause.’ The former opinion will be modified, in so far as such order is concerned, and the cause will be reversed, with directions to the trial court to award a new trial; and it is so ordered. Hanna and Parker, J.J., concur.